Citation Nr: 0602142	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a history of right 
tympanic membrane puncture.  

2.  Entitlement to service connection for nerve damage to the 
neck, secondary to head trauma.  

3.  Entitlement to service connection for carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In September 2001 the RO denied the claims of entitlement to 
service connection for a history of right tympanic membrane 
puncture, nerve damage to the neck, secondary to head trauma, 
and carpal tunnel syndrome.  

In November 2002, the veteran presented personal testimony 
before the undersigned Veterans Law Judge during a Travel 
Board hearing.  A transcript of the hearing is of record.  In 
April 2003, the Board remanded the issues for further 
development.  A review of the claims file reveals that the 
requested development has been accomplished.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  A right tympanic membrane puncture was not shown to have 
been sustained in service.  

3.  Nerve damage of the neck, secondary to head trauma was 
not shown to have been sustained in service.  

4.  Carpal tunnel syndrome was not shown to be the result of 
events in service.  


CONCLUSIONS OF LAW

1.  A right tympanic membrane puncture was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 
(2005).  

2.  Nerve damage to the neck, secondary to head trauma was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303 (2005).  

3.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In September 2000, VA received the claim of entitlement to 
service connection for a history of right tympanic membrane 
puncture, nerve damage, secondary to head trauma, and carpal 
tunnel syndrome.  The veteran filed a timely appeal.  

Pursuant to the Board's April 2003 Remand, the veteran was 
notified of the requirements of VCAA and VA's duty to assist 
him in substantiating the claims.  He was advised of what 
evidence was required to establish entitlement to service 
connection, the evidence VA received in connection with the 
claims, the evidence VA was responsible for obtaining on his 
behalf, and the evidence that the veteran was asked to submit 
on his own behalf.  The veteran was provided with a 
Supplemental Statement of the Case in July 2005.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records include an October 1960 induction 
physical examination indicating normal findings.  The veteran 
described his health as "good."  The accompanying Report of 
Medical History showed that the veteran complained of ear, 
nose and throat problems and that he experienced running 
ears.  In November 1960, the veteran related a history of ear 
pain for two years, although he had no pain at that time.  An 
upper respiratory infection was diagnosed.  In November 1960, 
the veteran suffered a head injury after he fell and hit his 
right ear and right temporal area.  He was unconscious for 15 
to 20 seconds, and recalled the entire event.  There was a 
minor laceration in the right external auditory canal, some 
swelling of the canal, with blood.  The tympanic membranes 
were described as clear.  His neck was supple.  The veteran 
was hospitalized for observation and subsequently discharged 
to duty without major signs, symptoms, or complaints.  In 
August 1961, he was complained of "plugged up" ears.  An 
antihistamine was prescribed.  The September 1962 separation 
physical examination was essentially normal.  The July 1962 
Report of Medical History repeated the veteran's complaint of 
ear trouble without any present complaints.  

The VA examination, dated in April 1964, showed that the 
veteran held employment as a machine operator.  The veteran's 
medical history included complaints of infectious ears in 
1961 and 1962, as well as an occasional buzzing sensation in 
his right ear.  On examination, his canals were negative, the 
tympanic membranes were intact and there was no drainage or 
scars.  He had normal hearing.  

Reports from the Massachusetts Eye and Ear Infirmary, with 
dates beginning in April 1978, showed a history of pain in 
the right jaw and ear.  However, these records primarily 
pertained to other disabilities not on appeal...  

In September 2000, VA received the veteran's claim of 
entitlement to service connection for a history of right 
tympanic membrane puncture, nerve damage, secondary to head 
trauma, and carpal tunnel syndrome.  

The VA medical treatment reports, dated through September 
2000, showed that the veteran was treated for carpal tunnel 
syndrome.  These records did not include an opinion that 
related carpal tunnel syndrome to service.  

On VA examination, dated in August 2001, the examiner 
documented that the claims file was reviewed.  The veteran 
related that he suffered a head injury in November 1960 when 
he fell approximately 10 feet and hit the right side of the 
head.  He related that he was unconscious for more than 15 
minutes, he had a concussion, he suffered a nose bleed and 
his ear was bleeding, his neck was "kicked out of joint," 
and he suffered nerve damage.  He related that he experienced 
neck pain began three years prior to the date of the 
examination.  He admitted that he did not experience neck 
pain right after the head injury, but he felt that the neck 
pain was due to the head injury.  

The physician noted that an electromyograph (EMG), dated in 
May 1999, showed mild right carpal tunnel and a mild ulnar 
compression on the left.  The diagnosis was status post minor 
concussion in the military in 1960, status post right ear 
canal abrasion in 1960, fully healed, and carpal tunnel 
syndrome revealed by EMG many years after service.  It was 
noted that the neurologic examination was essentially normal.  
The physician opined that the veteran's complaints of nerve 
damage in the neck were not related to the November 1960 head 
injury.  There was no evidence in the record to confirm that 
the veteran actually suffered damage to the neck.  On 
examination there were no findings of nerve damage to the 
veteran's neck.  The examiner concluded that the veteran did 
not suffer from nerve damage of the neck, secondary to the 
in-service head injury that occurred in November 1960.  With 
regard to carpal tunnel syndrome, the physician noted that 
the carpal tunnel syndrome was a peripheral nerve finding and 
did not appear to be present in service.  

On VA examination, for the evaluation of ear disease, dated 
in August 2001, the physician documented that the claims file 
was reviewed and provided a detailed report of the veteran's 
medical history.  The diagnosis was history of right tympanic 
membrane perforation with scar, but the right tympanic 
membrane was intact at the time of the examination.  

On VA audiological examination, dated in August 2001, the 
audiologist documented that the claims file was reviewed.  
The veteran reported that he experienced difficulty hearing 
in the right ear for many years.  He related that he 
punctured the right ear drum when he suffered the in-service 
head injury.  The veteran had normal middle ear function 
bilaterally.  

The veteran presented personal testimony during the November 
2002 Travel Board hearing.  He testified that after he fell 
in service, his right ear was bleeding and he had neck pain.  
Years later, he developed neck pain that pain in his hands.  
At that time he sought medical treatment from VA.  He 
testified that he was diagnosed with carpal tunnel syndrome.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Analysis

The veteran's service medical records showed that he suffered 
a head injury in November 1960 and at that time he was 
hospitalized and discharged to duty without complaint.  At 
separation, the examination was normal, and no abnormalities 
of the ears, neck or peripheral nerves were noted.  

The veteran argues that he is entitled to service connection 
for a history of right tympanic membrane puncture because the 
service medical records showed that he suffered an in-service 
head injury in November 1960 that caused bleeding in his 
right ear.  With regard to the history of right tympanic 
membrane puncture, the post service medical evidence shows 
that the tympanic membranes were intact.  A physical 
evaluation in August 2001 showed that the veteran had a 
history of right tympanic perforation with a scar that was 
healed.  The record does not contain medical evidence that 
would tend to contradict these findings.  

Consequently, the Board finds that the record does not 
contain medical evidence that tends to show that the veteran 
has a disability of the right tympanic membrane that was 
incurred in or aggravated by service.  Because the medical 
evidence does not contain a medical opinion that tends to 
show that a right tympanic membrane puncture was incurred in 
or aggravated by service, the claim must be denied.  

The veteran argues that he is entitled to service connection 
for nerve damage, secondary to head trauma.  In this regard 
he maintains that he suffered neck damage when he injured his 
head in November 1960.  In August 2001, the examiner 
indicated that the neurologic evaluation was essentially 
normal.  The record is completely silent for a current 
diagnosis of a disability related to nerve damage of the 
veteran's neck.  

In order to grant entitlement to service-connected benefits, 
the evidence must first establish that the veteran has been 
diagnosed with a current disability.  In the veteran's case, 
he has not been diagnosed with nerve damage of the neck.  The 
veteran has not offered any evidence to contradict this 
finding.  Therefore, without a current diagnosis of a 
disability relating to nerve damage of the veteran's neck, 
there is no basis to grant the claim of entitlement to 
service connection for nerve damage to the neck, secondary to 
head trauma.  

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome.  While the medical 
evidence demonstrates that the veteran is currently receiving 
treatment for carpal tunnel syndrome, the medical evidence 
does not contain a competent medical opinion that tends to 
show that the currently diagnosed carpal tunnel syndrome was 
incurred in or aggravated by service.  In fact, in August 
2001, the VA examiner indicated that carpal tunnel syndrome 
was shown many years after service.  Therefore, the claim of 
entitlement to service connection for carpal tunnel syndrome 
must be denied.  

While the Board is aware of the veteran's contentions, namely 
that he suffers from a history of right tympanic membrane 
puncture, nerve damage, and carpal tunnel syndrome that are 
related to his service, as a lay person, the veteran's 
statements, alone, are insufficient and cannot be considered 
as a basis for establishing a medical diagnosis and/or 
etiology for the claimed disabilities.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine and finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection, and as such, that doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a history of right 
tympanic membrane puncture is denied.  

Entitlement to service connection for nerve damage to the 
neck, secondary to head trauma is denied.  

Entitlement to service connection for carpal tunnel syndrome 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


